Citation Nr: 0418763	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-06 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran had recognized active service as a guerrilla in 
the Philippines from January 1945 to March 1945, and as a 
Philippine Scout from July 1946 to March 1949.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2001, August 2002, and January 2003 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Republic of the 
Philippines.  

Based upon the types and dates of the service reported above, 
it appears that the appellant did not meet the requirements 
to qualify as a veteran under the laws and regulations 
governing VA benefits.  See 38 U.S.C.A. §§ 101, 107, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2003).  Nevertheless, for the purpose of the present 
decision, he will be addressed as "the veteran."


FINDINGS OF FACT

1.  A back disability was not shown during service, and was 
first shown at a time too remote from service to reasonably 
conclude, based upon the competent evidence of record, that 
it is related thereto.  

2.  The record is devoid of a diagnosis of post-traumatic 
stress disorder. 


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2003).


2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini II, cited above, the Court 
stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

In an October 2002 letter, the RO advised the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of detailed January 2003 and May 2003 
statements of the case (SOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence with respect to the 
veteran's claims has been obtained, and that the SOCs issued 
by the RO clarified what evidence would be required to 
establish service connection for the disabilities at issue.  
Further, the claims file reflects that the SOCs contained the 
new duty-to-assist regulations codified at 38 C.F.R. §§ 
3.102, 3.159 (2003).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.


II.  Legal Criteria/Analysis

A.  Service Connection for a Back Disability

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

As an initial matter, that Board notes that, notwithstanding 
the fact that the RO reopened the claim for service 
connection for a back disability (see December 2001 rating 
decision), the Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted, regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In this case, 
the Board agrees with the conclusion of the RO that 
sufficient new and material evidence has been presented to 
reopen the claim for service connection for a back 
disability.  See 38 C.F.R. § 3.156(a) (2001); see Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (indicating low 
threshold required to establish new and material evidence).  
The Board notes, however, that the credibility of the newly 
submitted evidence, a statement from a private physician 
dated March 20, 2000, has been presumed in making this 
limited determination.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

As the veteran's claim has been reopened, the Board has 
undertaken a de novo review of all the evidence of record to 
determine whether service connection for a back disability 
may be granted.  The Board emphasizes that, in contrast to 
the determination of whether certain evidence was new and 
material, the credibility of the evidence will not be 
presumed in the analysis below.  

The service medical records document treatment for only 
malaria and appendicitis, with no reference to treatment for 
or symptoms of a back disability.  In addition, a processing 
affidavit executed by the veteran in November 1945 shows 
that, when asked to list all wounds and illnesses he had 
incurred in service, the veteran indicated, "None."  

The first definitive post-service evidence of treatment for a 
back disability is contained in private treatment reports 
dated in June 1996 and January 1997, with the latter report 
listing myositis as a diagnosis.  An October 1999 report from 
a private physician indicates the veteran had started to 
exhibit signs of neuropathy in both lower extremities, and 
indicates the veteran is suffering from osteoarthritis.  
Reference was made in this statement to a "shrapnel injury" 
sustained in the war.  This most likely is a reference to a 
claimed shrapnel injury in the left leg, for which there is 
no independent documentation and for which service connection 
has been denied by multiple decisions of the Board.  That 
same physician completed the aforementioned March 20, 2000, 
statement which has been found to represent new and material 
evidence.  

The physician who completed the March 20, 2000, statement 
indicated therein that he had been treating the veteran for 
almost two years to that point.  He stated that the veteran 
had undergone an X-ray that showed arthritis in the 
lumbosacral spine, and that he "strongly believed" the 
veteran's "injuries" involving the lumbosacral area were 
"sequelae of his previous injury during the war."  

The evidence of record also consists of sworn affidavits from 
persons stating they were familiar with the nature of the 
veteran's service as claimed by the veteran, who asserts that 
his service included internment as a prisoner of war (POW), 
and medical hardships resulting from his imprisonment that 
bother him to this day.  However, POW status has not been 
verified by official service department action, and the RO 
completed a memorandum in January 2003 specifically finding 
that POW status was not demonstrated. 

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes initially that the veteran is not 
entitled to application of the statutory and regulatory 
presumptions with respect to service connection claims by 
former prisoners of war codified at 38 U.S.C.A. § 1112(b); 
38 C.F.R. § 3.309(c), as the service department has not 
certified that he has met the criteria for such status.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Spencer 
v. West, 13 Vet. App. 376, 380 (2000); Manlincon v. West, 12 
Vet. App. 238 (1999); Venturella v. Gober, 11 Vet. App. 340, 
341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994) (all 
for the general proposition that service department findings 
relative to an individual's service are "binding on the VA 
for the purposes of establishing service in the U.S. Armed 
Forces").  In this matter, there is no reason to question 
the veteran's military service records as to their accuracy.  
See Sarmiento v. Brown, 7 Vet. App. 80, 82-83 (1994).  

As noted, the service medical records are devoid of any 
reference to a back disability, and the first reference to a 
back disability is dated over 45 years after service 
separation.  There is no competent medical evidence to 
establish chronicity or continuity of symptomatology for any 
claimed disability over those many decades since the veteran 
left service.  As a result, it would not be reasonable to 
relate a back disability shown at a time so remote from 
service to claimed in-service symptomatology or pathology.  
Also deemed to be persuasive evidence by the Board is the 
processing affidavit executed by the veteran in November 
1945, as this statement was completed and executed by the 
veteran proximate to his service, relatively close to the 
time frame in which he now contends he sustained a back 
disability.  The Board views such a contemporaneous, sworn 
record as having a high degree of credibility, as opposed to 
contrary assertions advanced nearly a half century later in 
the context of a claim seeking compensation benefits.

With regard to the positive March 20, 2000, private medical 
opinion, that opinion was based upon the inaccurate premise, 
supplied by the veteran himself, that he had sustained a 
shrapnel injury in service, a fact not supported by the 
evidence and rejected by the Board on more than one occasion.  
As such, this opinion has minimal to no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated historical 
account is of no probative value, and does not serve to 
verify the occurrences described therein).  

In making its determination, the Board notes that it has also 
carefully considered the written contentions presented by the 
veteran asserting an etiologic relationship between the a 
current back disability and military service.  The probative 
value of the positive evidence represented by these lay 
assertions, however, is simply outweighed by that of the more 
objective negative evidence cited above, to include the 
silent service medical records, the November 1945 processing 
affidavit, and the lack of objective evidence of continuity 
of back symptomatology from service to 1996, as the veteran 
is not professionally competent to provide an opinion as to 
the etiology of his back disability.  See Routen, Espiritu, 
supra.  Thus, as the probative weight of the negative 
evidence exceeds that of the positive, the claim for service 
connection for a back disability must be denied.  Gilbert, 1 
Vet. App. at 49.

B.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case-by-case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  If 
VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence, and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions, or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, supra.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat but that the alleged stressor is not combat-related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, supra at 98 (1993).  In Doran v. Brown, 6 
Vet. App. 283, 290-91 (1994), the Court stated that "the 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the Board of its obligations 
to assess the credibility and probative value of the other 
evidence."

As indicated above, former-POW status has not been 
established by an official service department finding.  Thus, 
such status may not be utilized as a claimed stressor in 
order to establish entitlement to service connection for 
PTSD.  In any event, the evidentiary record is devoid of even 
a diagnosis of PTSD.  An award of service connection requires 
a current disability resulting from a condition or injury 
claimed to have been incurred as result of service.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

As there is no competent medical evidence establishing a 
current diagnosis of PTSD or disability related thereto, the 
Board finds the probative weight of the negative evidence to 
exceed the positive.  See id; Routen, Espiritu, supra.  As 
such, the claim for service connection for PTSD must be 
denied.  Gilbert, 1 Vet. App. at 49. 

ORDER

Entitlement to service connection for a back disability is 
denied. 

Entitlement to service connection for PTSD is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



